DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive. 

As per claims 1 and 11 Applicant argues that Hong et al. do not teach “a second capacitor defined by a second region in which the upper gate electrode and the first electrode overlap”.

The Office respectfully disagrees and submits that the second capacitor of Hong (Fig. 4, CB) is connected in parallel with the top gate (Fig. 3, GE) and the source/drain (Fig. 3, SD1) of transistor T6 (Fig. 4). According to Fig. 3, elements SD1 and GE overlap at least in the horizontal direction. The Office submits that even though the overlap between SD1 and GE in Fig. 3 is not necessarily configured to generate a capacitance per se, said region of horizontal overlap does “define” the connection of capacitor CB to transistor T6 (given that capacitor CB is configured to be connected across said region). Therefore, Hong et al. teach “a second capacitor defined by a second region in which the upper gate electrode and the first electrode overlap” as claimed.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 9-11, 13, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2022/0093028 to Hong et al.

As per claim 1, Hong et al. teach a gate driving circuit for a display device, the gate driving circuit comprising: 
a plurality of unit stages connected to each other (Figs. 1, 4, paragraph 63, an output of a preceding stage is applied as an input to a current stage), 
wherein each of the plurality of unit stages comprises: 
a first transistor (Fig. 4, T6) having a lower gate electrode (Fig. 3, paragraph 56, “The light shielding layer LS may be used as a bottom gate electrode”), an upper gate electrode disposed on the lower gate electrode (Fig. 3, paragraph 56, “the gate electrode GE may be used as a top gate electrode”), an active layer disposed between the lower gate electrode and the upper gate electrode (Fig. 3, ACT/GI), a first electrode contacting a first portion of the active layer (Fig. 3, SD1), and a second electrode (Fig. 3, SD2) contacting a second portion of the active layer; 
a first capacitor (Fig. 4, CQ is connected to bottom gate and top gate of T6) defined by a first region in which the lower gate electrode and the upper gate electrode overlap; and 
a second capacitor (Fig. 4, CB is connected to top gate and source/drain of T6) defined by a second region in which the upper gate electrode and the first electrode overlap, 
wherein the upper gate electrode and the lower gate electrode are electrically coupled to each other in the first region where the upper gate electrode and the lower gate electrode overlap to form the first capacitor (Fig. 4, the upper gate and bottom gate electrodes of T6 are electrically coupled by capacitor CQ).

As per claim 3, Hong et al. teach the gate driving circuit of claim 2, wherein when a voltage at the upper gate electrode is a gate high voltage (paragraph 70, “amplifying high logic of the Q node”) and a voltage at the second electrode changes from a gate low voltage to the gate high voltage (paragraph 70, “when the pull-up transistor T6 is pulled-up to output the gate-on voltage VGH of the clock signal CLKn”), 
the second capacitor bootstraps the voltage at the upper gate electrode and a voltage at the first electrode (paragraph 70, “The first capacitor CB may reduce a rising time of the gate output OUTn … through bootstrapping”).

As per claim 6, Hong et al. teach the gate driving circuit of claim 1, wherein the lower gate electrode (Fig. 3, LS) and the upper gate electrode (Fig. 3, GE) overlap each other in the first region (Fig. 3).


As per claim 9, Hong et al. teach  the gate driving circuit of claim 1, wherein each of the plurality of the unit stages further comprises: a second transistor (Fig. 4, T1) operable in response to a previous output signal from a previous unit stage; a third transistor (Fig. 7, T3n) to discharge the second capacitor in response to a next output signal from a next unit stage; and a fourth transistor (Fig. 7, T3no) to discharge a current output signal in response to the next output signal.

As per claim 10, Hong et al. teach the gate driving circuit of claim 1, wherein the plurality of unit stages are connected to each other such that an output of a corresponding one of the plurality of unit stages is connected to an input of another of the plurality of unit stages that is adjacently positioned with respect to the corresponding one of the plurality of unit stages (Fig. 7, 10A is connected to preceding stage output CRn-4), and such that an output of the another of the plurality of unit stages is connected to an input of the corresponding one of the plurality of unit stages (Fig. 7, T3n is connected to next stage output CRN+4).

	As per claim 11, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons. Furthermore, Hong et al. teach a display device (Fig. 1) comprising a substrate (Fig. 3, SUB) having a display area (Fig. 1, AA) and a non-display area (Fig. 1, area outside AA), a plurality of pixels in the display area (Fig. 1, SP), and a gate driving circuit (Fig. 1, 200) in the non-display area.

As per claim 13, it comprises similar limitations to those in claim 3 and it is therefore rejected for similar reasons.

As per claim 16, it comprises similar limitations to those in claim 6 and it is therefore rejected for similar reasons.

As per claim 19, it comprises similar limitations to those in claim 9 and it is therefore rejected for similar reasons.

As per claim 20, it comprises similar limitations to those in claim 10 and it is therefore rejected for similar reasons.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0093028 to Hong et al.; in view of US 2008/0266216 to Choi.

As per claim 4, Hong et al. teach the gate driving circuit of claim 1.
Hong et al. do not teach wherein the first transistor is a PMOS transistor.
Choi suggests wherein the first transistor is a PMOS transistor (paragraph 119, PMOS or NMOS logic may be used according to circuit requirements).
It would have been obvious to one of ordinary skill in the art, to modify the device of Hing et al., so that the first transistor is a PMOS transistor, such as suggested by Choi, because it provides the same predictable function of enabling a desired output based on an input.

As per claim 5, Hong and Choi et al. teach the gate driving circuit of claim 4, wherein when a voltage at the upper gate electrode is a gate low voltage and a voltage at the second electrode changes from a gate high voltage to the gate low voltage (Hong, paragraph 70, paragraph 70, “when the pull-up transistor T6 is pulled-up to output the gate-on voltage VGH of the clock signal CLKn”; Choi, paragraph 119, “a driving transistor Mb of the pixel circuit 113 may be NMOS or PMOS, and an actual voltage for data 1 may be a high voltage or a low voltage”, in other words, the voltage logic is reversed for activating PMOS and NMOS transistors), the second capacitor bootstraps the voltage at the upper gate electrode and a voltage at the first electrode (Hong, paragraph 70, “The first capacitor CB may reduce a rising time of the gate output OUTn … through bootstrapping”).

As per claim 14, it comprises similar limitations to those in claim 4 and it is therefore rejected for similar reasons.

As per claim 15, it comprises similar limitations to those in claim 5 and it is therefore rejected for similar reasons.

Allowable Subject Matter

Claims 2, 7, 8, 12, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694